Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 1 of 9 PageID 828
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 2 of 9 PageID 829
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 3 of 9 PageID 830




                                                                  GREENWAY 0004
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 4 of 9 PageID 831
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 5 of 9 PageID 832
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 6 of 9 PageID 833
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 7 of 9 PageID 834
                                                                Service & Parts,                                                                                                                                                                y.
                                                           JJ
                                                Firr.t          sT.:,IqK WITH THE SPEC!A1:10,                                    (407) 275-32(X)                                                             Su
                                                                       ••=` ;em5   ,... Jeep                             9051 EAST COLONIAL. DRIVE                                                          -- tilP
                                                                                                                             ORLANDO, FL 32817
                                                                                                                               ....,_,-._, --,0
                                                                                                                                            ,--y v,z3,,,tramoratts•ipmf-..4,A                            gaTIM„


                                         Customer Name                                                                    R.O. Number                                        Phone                                                 Vehicle Year/Model
                                                                                                                                                                                                                                                              Checked and OK
                                                                                                                                                                                                                                                         0    Will need future attention
                                    I       I 1    -
                                         VIN Number'                                                                                                                         Date                                                                            Requires immediate attention
                                                                                                                         Mileage
                                                                                                                                                                                                                                                             Not applicable

                                                                                                              VEHICLE CHECKUP          •
                                                                                                        I                                                                                                                                                                       4e

                                                                                                               Left Rear Tie.      Oil,Qbange                                  Left Front            Wiper Washer                               Left Front Tire
                                                                                                               Tread Depth.        mtoiatiodibator            PelV             Wiper                 Fluid                                      Tread Depth
                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                         /32nds
                                                                                         r

                                                                                                                                                                                                     000                                        000                        Battery Check

                                                                                                                                                                                                                          Li••••
                                                                                                         •                                                                                                                                                            Brake Fluid
                                                                                                                                                                                                                                                                      000
                                                                                                                                                                                                                                                                     Power Steering Fluid

                          .Spate                                                   /
                                                                                                                     s

                                                                                                                                                                    flP
                                                                                                                                                                                                                                                                  'Hoses
                                                                                                                                                                                               .14
                                                                                                                                                     fr4                                                                      1•
                                         A 4,
                                                                                                                ,
                                                                                                                ITT-                 111111_                                                                                                                      Motor Oil
                     Taillacr
                                            A        ',X
                    11-    ••"-,•••?2;                                                                                                                                                                                                                            Betts
                                                                                                                                                           Flirnd
                                                                                                                                                               s•:k*                                                                      .7,
                                                                                                                                                                                                                                          1/
                                                                                                                                                                       4'4                                                                                    Engine Coolant
                                                                                                                                                                                          If
                                                                                                                                                                                      /

                                                                                                                                                                                                                                                             Air Filter


                                                                                                                                                                                                                                                             Headlamps
                                                                                                                                                                                                                                                             000
                                                                                                                                                                                                                      0             Right Front Tire
                                                                                                                                           Freer                                                                                    Tread Depth
                I                                                                               s..                                                                                                                                          /32nds                             ,f471,   4,"
                                                                                                                                                                                                                                                                      et
                                                                                         •ft                                                                                                                                           00
                                                                                                                                                                                                                                                                          •••


                )tes:
                                                                                                                                                                                                                                                                                                   Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 8 of 9 PageID 835




                                                                                                      ORIGINAL - CUSTOMER COPY,         CANARY DEALER FILE,              PINK - FOLLOW-UP FILE




GREENWAY 0011
Case 6:19-cv-00196-GAP-DCI Document 50-10 Filed 09/30/19 Page 9 of 9 PageID 836




                                                                  GREENWAY 0012
